                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               EL DORADO DIVISION


CARLOS RAMONE REECE                                                               PLAINTIFF

v.                                  Civil No. 1:19-cv-1042

CHRISTOPHER WILLIAMS (Deputy,
Ouachita County Sheriff’s Office); MR.
MCDONALD; MR. OWENS; and DAVID
NORWOOD (Sheriff)                                                              DEFENDANTS

                                           ORDER

       Before the Court is the Report and Recommendation filed February 24, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 11. Judge Bryant recommends that Plaintiff’s official capacity claims be dismissed. He

further recommends that all individual capacity claims against Defendants Owens and Norwood

be dismissed. No party has filed objections to the Report and Recommendation, and the time to

object has passed. See 28 U.S.C. § 636(b)(1).

       Upon review, the Court adopts the Report and Recommendation in toto. Accordingly,

Plaintiff’s official capacity claims are DISMISSED WITHOUT PREJUDICE. All individual

capacity claims against Defendants Owens and Norwood are DISMISSED WITHOUT

PREJUDICE. Plaintiff’s individual capacity claims against Defendants Williams and McDonald

remain.

       IT IS SO ORDERED, this 13th day of March, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
